
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 807
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2012
			Mr. Israel submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the arrest and prosecution of
		  Iranian President Mahmoud Ahmadinejad for incitement to
		  genocide.
	
	
		Whereas Iranian President Mahmoud Ahmadinejad has called
			 for Israel’s destruction and said Israel must be wiped off the
			 map, and that these false people, these fabricated people [the
			 Israeli people] cannot continue to exist;
		Whereas President Ahmadinejad has dehumanized Israeli Jews
			 and said They are like cattle, nay, more misguided. A bunch of
			 bloodthirsty barbarians, and The Zionist regime is the hotbed
			 for germs and cancerous cells;
		Whereas President Ahmadinejad has denied past genocide
			 against Jews and said The Holocaust is a lie, and They
			 have invented a myth that Jews were massacred;
		Whereas the Convention on the Prevention and Punishment of
			 the Crime of Genocide was adopted by the United Nations in 1948;
		Whereas the Convention on the Prevention and Punishment of
			 the Crime of Genocide defines genocide and what acts shall be punishable;
			 and
		Whereas Article 3 of the Convention on the Prevention and
			 Punishment of the Crime of Genocide says conspiracy to commit genocide is a
			 punishable act: Now, therefore, be it
		
	
		That the House of Representatives calls for
			 the arrest and prosecution of Iranian President Mahmoud Ahmadinejad for
			 incitement to genocide.
		
